Case 2:18-cv-11273-MCA-JAD Document 315 Filed 10/15/18 Page 1 of 12 PageID: 1340




  October 15, 2018
  Hon. Magistrate Judge Joseph A. Dickson                                                                       2555 Grand Blvd.
  United States District Court – District of New Jersey                                                               Kansas City
  Martin Luther King Building & U.S. Courthouse                                                                  Missouri 64108
  50 Walnut Street, Newark, New Jersey 07101                                                                      t 816.474.6550
                                                                                                                  f 816.421.5547

           Re:      Process, Procedure, and Pending Applications re: October 17, 2018 Conference
                    Occidental Chemical Corp v. 21st Century Fox America, Inc., et al.
                    Docket No. 2:18-cv-11273-JLL-JAD

  Dear Magistrate Judge Dickson,
         We serve as Common Counsel on behalf of 74 of the Defendants (the “Small Parties
  Group” or “SPG”)1 to this litigation and write this letter to identify certain processes, procedures,
  and pending applications that should be addressed at the October 17, 2018 conference.

          On October 3, 2018, the Court entered a “Letter Order Pursuant to Rule 16.1” scheduling
  an in-person initial scheduling conference. On October 10, 2018 following submissions by the
  SPG and other Defendants (ECF No. 295) and by Plaintiff Occidental Chemical Corporation
  (“Occidental”) (ECF No. 301), the Court entered a text order suspending the obligations to prepare
  a joint discovery plan and exchange Rule 26 initial disclosures. ECF No. 303. Instead, the Court
  stated that the conference should be used to discuss “process, procedure, and pending
  applications.” Id. This letter identifies topics that the SPG respectfully requests the Court entertain
  and provides, in advance, a summary of legal authority for the SPG’s position on certain topics. 2

           1. Summary of topics proposed for the October 17, 2018 status conference.

         The SPG proposes that the following discovery-related processes and procedures should
  be discussed at the October 17 conference:

                        Procedures for river and upland sampling and data collection;
                        Procedures for document production, including procedures for electronically
                         stored information (“ESI”), procedures for paper documents, and a procedure
                         for establishing a document repository for all produced documents;
                        A process to establish periodic status calls with the Court;

  1
    In submitting this letter, Shook, Hardy & Bacon L.L.P. is acting on behalf of the members of the SPG, which are
  listed on Attachment A. Each SPG member is also individually represented by separate counsel. Non-SPG defendants
  who have joined in this letter are listed in Attachment B.
  2
    On October, 15, 2018 the parties engaged in a meet-and-confer telephone conference to discuss the upcoming
  conference. Fundamental issues of disagreement remain among the parties. Despite the Court’s order suspending the
  obligation to prepare a joint discovery plan and to exchange Rule 26 initial disclosures, Occidental continues to request
  that Defendants confer immediately to establish a comprehensive pretrial and discovery schedule and to provide Rule
  26 initial disclosures. Occidental also stated it will not agree to any document sharing platform and appeared only
  willing to produce documents as it has them regardless of any protocol on formatting that Defendants propose. In
  short, Occidental appears opposed to the phased approach outlined here.

                                                             1
Case 2:18-cv-11273-MCA-JAD Document 315 Filed 10/15/18 Page 2 of 12 PageID: 1341




                       Procedures for resolving discovery disputes by letter to the Court; and
                       Procedures for filing dispositive motions on successor liability and personal
                        jurisdiction.

         In addition, the SPG suggests that the following preliminary and pending applications
  should also be addressed at the conference:

                       The SPG’s Request for Permission to Move for a Protective Order for the EPA
                        Allocation and Mediated Settlement Process. ECF No. 291.
                       Various pro hac vice motions. ECF Nos. 111, 155, 167, 176, 243, 266, 268,
                        271, and 274.
                       Defendant PMC Global, Inc.’s Letter Requesting an Order to Establish
                        Deadlines for Filing Third-Party Complaints. ECF No. 289.
                       The SPG, Gordon Rees Group,3 and Defendants Curtiss Wright Corporation,
                        Palin Enterprises, LLC, and Spectraserv, Inc.’s Request for an Order to Extend
                        Time to Respond to Crossclaims. ECF No. 276.
                       The Gordon Rees Group’s Joinder of the SPG’s Motion to Dismiss. (Not filed
                        on ECF).

          2. The parties and Court should work together to develop certain processes and
             procedures while the motions to dismiss are considered.

         It is essential in this type of complex, multi-defendant case that orderly procedures and
  protocols be developed on discovery-related topics. While the Court considers Defendants’
  motions to dismiss, certain key and necessary protocols can be negotiated between the parties to
  streamline the case should the Court not dismiss all of Occidental’s claims. Establishing these
  processes and protocols will thus allow the parties to move forward expeditiously if any of
  Occidental’s claims survive the motions to dismiss.

                   a. Data Sampling and Gathering

         Before Occidental conducts its proposed soil or groundwater sampling, Occidental and
  Defendants will need to confer as to what samples are desired and a proposed protocol for split
  sampling. This protocol will need to address in detail issues such as timing, conditions, viability,
  indemnification from contractors, access agreements, and others.

         Occidental has also indicated that it desires to destroy certain samples that were taken from
  relevant properties before this action was filed and transferred to it pursuant to the Bankruptcy
  Plan of Occidental’s former indemnitors, Maxus Energy Corporation and Tierra Solutions, Inc.
  Occidental has advised that it intends to destroy these samples unless Defendants incur the

  3
   The Gordon Rees Group consists of 15 defendants: (1) Alliance Chemical Inc.; (2) Borden & Remington Corp.; (3)
  Chemtrade Chemicals Corporation; (4) Darling Ingredients Inc.; (5) Eden Wood Corporation; (6) Elan Chemical Co.,
  Inc.; (7) Everett Smith Group, Ltd; (8) Fort James LLC; (9) Hexion Inc.; (10) INX International Ink Co.; (11) Kearny
  Smelting & Refining Corp.; (12) Meltser-Tonnele Avenue LLC; (13) Pfister Urban Renewal Corporation; (14) Teval
  Corp; and (15) Wiggins Plastics, Inc.


                                                           2
Case 2:18-cv-11273-MCA-JAD Document 315 Filed 10/15/18 Page 3 of 12 PageID: 1342




  significant costs to continue their maintenance. Before this occurs, Occidental was supposed to
  provide Defendants with a detailed index of the samples Occidental is talking about discarding.
  The parties need this information to confer regarding the nature of these samples, when they were
  taken, and their relevance to the litigation. The parties will need time to consult with the State of
  New Jersey, the EPA, the NRD trustees, and other regulatory agencies about discarding such
  samples. Importantly, this process will take time and Defendants have not yet received the index.

                 b. Document Production / Document Repository

          Occidental has acknowledged that initially it will be producing, among other things: (i) at
  least 12 million pages of ESI; (ii) a hard drive containing 1.4 million documents; and (iii) hundreds
  of boxes of paper documents scattered in storage across the country that Occidental has yet to
  review. The 117 Defendants will also be collectively producing a very large number of documents.
           The parties thus need to develop a satisfactory protocol for the production and formatting
  of documents, a protocol on what electronic document housing vehicle will be used, and a
  confidentiality agreement as part of the development of a discovery protocol. In an earlier state-
  court litigation involving related issues, certain Defendants were provided by Occidental’s
  previous indemnitors (prior to their bankruptcy) productions of unusable, non-unitized,
  disorganized, and incomplete documents. So that this does not happen again, the parties need to
  confer about a comprehensive set of procedures and protocols that are fair and equitable to all
  parties (and if necessary seek the Court’s assistance). Several other of the Defendants in this
  litigation were not involved in early litigation, have not been through discovery in related cases,
  and would not be able to produce documents quickly.

          Defendants suggest that consideration should be given to having all documents and ESI
  placed on a single electronic platform to which all parties have access. See Manual for Complex
  Litigation § 34.25 (“CERCLA litigation involves large numbers of documents. Consider the
  feasibility, in light of the number of parties typically involved, of a central document depository
  or shared database of documents produced during discovery.”). Defendants believe Occidental
  already has a platform containing Occidental’s documents, and that it would be efficient to allow
  Defendants access to these documents in that format.

                 c. Status Conferences

         Defendants suggest the Court consider having monthly or quarterly status conferences.
  After each conference, tailored case management orders can be issued that are appropriate to the
  circumstances that exist at the time. The parties and the Court should also discuss on October 17
  whether future conferences should be attended in-person or telephonically, and whether common
  counsel can continue to appear on behalf of all group members.

                 d. Issues to Decide After the Motions to Dismiss are Resolved
          After resolution of the motions to dismiss, a determination can be made whether the joinder
  of parties is required and whether discovery should occur in phases, as is common in CERCLA
  actions. See, e.g., Manual for Complex Litigation § 34.12.


                                                    3
Case 2:18-cv-11273-MCA-JAD Document 315 Filed 10/15/18 Page 4 of 12 PageID: 1343




           If claims remain following resolution of the motions to dismiss, Defendants contend that
  entering an order under Federal Rule of Civil Procedure 16(c)(2)(L), requiring Occidental to
  furnish fundamental evidence to substantiate essential elements of its claims, including the extent
  of its injury and causation, may be particularly appropriate. See Asarco LLC v. NL Indus., No.
  4:11-CV-00864-JAR, 2013 U.S. Dist. LEXIS 33979, at *12-13 (E.D. Mo. Mar. 11, 2013)
  (CERCLA case where the court entered an order holding that Defendants were not obligated to
  conduct any discovery “until such time as Asarco establishes its prima facie case.”).

         3. Certain pending applications can be addressed now.

                 a. Certain Defendants’ Motion for a Protective Order Relating to the EPA
                    Allocation

          More than sixty Defendants in this litigation are concurrently participating in a separate
  administrative allocation process initiated by EPA (the “EPA Allocation”) that began
  approximately one year before this litigation was filed. Occidental was asked by EPA to participate
  in the EPA Allocation, but refused to do so. Certain SPG Defendants have submitted a letter request
  to the Court, requesting permission to formally move for a protective order for materials that are a
  part of the EPA Allocation. ECF No. 291. Occidental opposed. ECF No. 284. For the reasons
  explained in the SPG’s letter request, the SPG respectfully submits it should be allowed to file its
  motion for a protective order immediately.

                 b. Pro Hac Vice Motions

         Counsel for a number of Defendants have filed motions requesting admission to this Court
  on a pro hac vice status. See ECF Nos. 111, 155, 167, 176, 243, 266, 268, 271, and 274. There are
  also additional counsel that have indicated that they intend to file pro hac vice motions. The SPG
  has provided Occidental’s counsel with the list of counsel requesting admission pro hac vice and
  requested Occidental provide consent.

                 c. Crossclaims

         On September 26, 2018, SPG, the Gordon Rees Group, and Defendants Curtiss Wright
  Corporation, Palin Enterprises, LLC, and Spectraserv, Inc. submitted a Proposed Order asking the
  Court to extend the time to serve an answer or other responsive pleading to any crossclaim until a
  case management order establishing such deadlines is entered. ECF No. 276.

         Defendants request that crossclaims be preserved rather than deemed served. If crossclaims
  are deemed served, crossclaims should also be deemed denied.

                 d. Third-Party Claims

          On October 3, 2018, Defendant PMC Global, Inc. (“PMC”) filed a letter and proposed
  order, asking the Court to establish deadlines for filing third-party complaints. ECF No. 289. PMC
  asked the Court to set deadlines for filing third-party complaints in a future case management order



                                                   4
Case 2:18-cv-11273-MCA-JAD Document 315 Filed 10/15/18 Page 5 of 12 PageID: 1344




  and no earlier than November 30, 2018. PMC also asked that third-party complaints be considered
  timely if filed on or before the date set by the Court in the future case management order.

          Occidental has suggested that the deadline for third-party complaints should be set as
  November 30, 2018—the same date that all briefing on the motions to dismiss are scheduled to be
  filed and before most Defendants will have even filed an answer (if any is ever required).
  Occidental is thus inappropriately asking this Court to arbitrarily shorten the time allowed under
  the Federal Rules. See Fed. R. Civ. P. 14(a) (stating that a third-party complaint can be brought
  without court permission within 14 days of serving an original answer).

          Defendants submit the deadline to add parties should be after the Court rules on the pending
  motions to dismiss as the disposition of those motions may impact the need for third-party practice
  if Occidental’s claims for joint and several liability under CERCLA § 107(a) are dismissed, and
  only Occidental’s contribution claims for several liability under CERCLA § 113(f) remain. The
  final date to add parties should also be later in the discovery process, as new parties may be
  identified during the discovery process.

                 e. The Gordon Rees Group’s Joinder of the SPG’s Motion to Dismiss

         Pursuant to the Court’s Pre-Answer Scheduling Order (ECF No. 12), the SPG served its
  motion to dismiss on Occidental on September 12, 2018. On September 26, the Gordon Rees
  Group submitted a letter expressing its intention to join the SPG’s motion. Occidental opposed the
  Gordon Rees Group’s letter request, arguing that the request was untimely and that by filing an
  answer, the Gordon Rees Group waived its right to file a motion to dismiss. ECF No. 287. The
  Gordon Rees Group responded and argued that its request was permissible under the court rules.
  ECF No. 290.
          As a general matter, Defendants propose that any party that intends to join a pending
  motion should be allowed to file a notice of joinder within five days of the ECF filing of any
  motion. The notice of joinder should specifically identify the motion in which the party is joining.

         4. The Court should limit other discovery activities before the motions to dismiss are
            decided.

          As the Court recognized, attempting to set dates for a comprehensive scheduling order is
  premature at this time. Occidental’s 190-page Complaint asserts complex, technical, and fact-
  specific claims against 117 individual Defendants, and alleges environmental discharges at more
  than 120 separate properties dating back to the 1800s and early 1900s. It is not possible to set dates
  now for a comprehensive discovery and pretrial schedule, and attempting to do so will be
  inefficient and counterproductive. Doing so would at most result in an unrealistic, aspirational,
  interim schedule that will require multiple significant subsequent modifications. Rather, the Court
  should employ a phased approach to scheduling discovery and pretrial activities.

         As discussed above, while Defendants’ motions to dismiss are pending, the parties should
  confer regarding protocols for the data collection, site sampling, and document production and
  storage. Until the Court decides whether Occidental can proceed with any of its claims, additional

                                                    5
Case 2:18-cv-11273-MCA-JAD Document 315 Filed 10/15/18 Page 6 of 12 PageID: 1345




  discovery activities are premature. Indeed, avoiding unnecessary and premature triggering of a
  case management order and scheduling conference was one of the primary reasons the Court
  entered the Pre-Answer Scheduling Order. Until the Court determines whether any of Occidental’s
  claims survive the motions to dismiss, it is not possible to enter a meaningful scheduling order.

          We understand that the Your Honor does not have the opening briefs on the motions to
  dismiss before him. A short summary of moving Defendants’ positions is included as Attachment
  C to this letter so that Your Honor can understand the basis of Defendants’ motions and why
  allowing full discovery to proceed while these motions are pending is not warranted.

         The Court unquestionably has the ability to structure discovery activities as the SPG
  proposes for at least three reasons.

         First, Under Local Civil Rule 16.1(a)(1), a Magistrate Judge has discretion to defer a Rule
  16 scheduling conference “due to the pendency of a dispositive or other motion.”

         Second, there is Third Circuit precedent affirming that this Court could suspend all
  discovery activity (which Defendants are not proposing) until motions to dismiss are resolved.
  E.g., Mann v. Brenner, 375 F. App’x 232, 239-40 (3d Cir. 2010) (upholding district court’s
  decision to stay discovery while it ruled on the defendants’ motion to dismiss) (citing Neitzke v.
  Williams, 490 U.S. 319, 326-27 (1989) (the purpose of Rule 12(b)(6) is to “streamline[ ] litigation
  by dispensing with needless discovery and factfinding”); accord Chudasama v. Mazda Motor
  Corp., 123 F.3d 1353, 1367 (11th Cir. 1997) (“A motion to dismiss based on failure to state a
  claim for relief should . . . be resolved before discovery begins.”); Rutman Wine Co. v. E. & J.
  Gallo Winery, 829 F.2d 729, 738 (9th Cir. 1987) (the idea that discovery should be permitted
  before deciding a motion to dismiss “is unsupported and defies common sense [because t]he
  purpose of F.R. Civ. P. 12(b)(6) is to enable defendants to challenge the legal sufficiency of
  complaints without subjecting themselves to discovery”).
         Third, courts have similarly delayed discovery in CERCLA cases until dispositive motions
  are decided. See, e.g., Carolina Power & Light Co. v. 3M Co., Case No. 5:08-CV-460-FL, 2010
  WL 11420854, at *1 (E.D.N.C. Mar. 24, 2010) (in CERCLA case involving 250 defendants, court
  stayed discovery pending disposition of the defendants’ motions to dismiss).
         5. Certain dispositive motions should be permitted before the close of discovery

           In addition to the pending motions to dismiss, it is anticipated that some defendants will be
  filing dispositive motions based upon lack of personal jurisdiction and no successor liability. Those
  defendants should not have to wait until fact discovery closes for all parties to do so, while
  incurring significant litigation costs in the meantime. In fact, Local Civil Rule 16.1 contemplates
  that the establishment of “dates for filing of dispositive motions” should include “due
  consideration whether such motions may be brought at an early stage of proceedings (i.e., before
  completion of fact discovery or submission of expert reports).”

         Therefore, the October 17 conference should include discussion of a schedule and
  procedures for the filing of dispositive motions based upon lack of personal jurisdiction and no

                                                    6
Case 2:18-cv-11273-MCA-JAD Document 315 Filed 10/15/18 Page 7 of 12 PageID: 1346




  successor liability. That discussion would address issues such as timing for the filing of such
  motions, limited discovery that may be required for the motions and whether it should be necessary
  for a party to first seek leave of the Court by way of a letter application in order to file such
  dispositive motions. The ability to file early dispositive motions on successor liability and other
  issues should not, however, establish an early deadline for all parties to file such motions. In other
  words, Defendants want to be able but not required to file early dispositive motions.

         6.   Conclusion

          For the reasons set forth above, Defendants assert that establishing a discovery plan is
  premature at this time. The resolution of the pending motions to dismiss will impact many
  subsequent issues in this case, including the need to bring third-party complaints, whether
  Occidental must amend its complaint, and what issues and claims (if any) remain to be resolved.
  At this time, Defendants believe that, as indicated in the Court’s text order, it would be a better
  use of the parties’ and the Court’s time to use the October 17 hearing date to address preliminary
  processes and protocols relating to data sampling and gathering, document production, and future
  conferences, as well as resolve the pending applications already filed on the docket.

         We look forward to meeting with Your Honor on October 17.

  Respectfully submitted,

  /s/ Joseph H. Blum

  David R. Erickson (pro hac vice pending)
  Joseph H. Blum (NJ Bar No. 010211984)
  Shook, Hardy & Bacon, L.L.P.
  2555 Grand Blvd.,
  Kansas City, Missouri 64108
  Common Counsel for the Small Parties Group




                                                    7
Case 2:18-cv-11273-MCA-JAD Document 315 Filed 10/15/18 Page 8 of 12 PageID: 1347




                                           ATTACHMENT A
                                             SPG Members
     1. 21st Century Fox America, Inc. (f/k/a News America, Inc.)
     2. A.E. Staley Manufacturing Company
     3. Akzo Nobel Coatings, Inc.
     4. Arkema Inc.
     5. Ashland LLC
     6. Atlantic Richfield Co.
     7. BASF Corporation
     8. BASF Catalysts LLC
     9. Bath Iron Works Corporation
     10. Benjamin Moore & Co.
     11. Berol Corporation
     12. Canning Gumm LLC
     13. CBS Corporation
     14. CNA Holdings LLC
     15. Coats & Clark Inc.
     16. Conopco, Inc., d/b/a Unilever (as successor to CPC/Bestfoods, former parent of Penick
         Corporation)
     17. Cooper Industries, LLC
     18. Covanta Essex Company
     19. Croda, Inc.
     20. DII Industries, LLC
     21. E. I. du Pont de Nemours and Company
     22. Emerald Kalama Chemical, LLC
     23. EnPro Industries, Inc.
     24. Essex Chemical Corporation
     25. Franklin-Burlington Plastics, Inc.
     26. General Electric Company
     27. Givaudan Fragrances Corporation
     28. Goodrich Corporation
     29. The Hartz Consumer Group, Inc. as successor to certain liabilities of The Hartz Mountain
         Corporation
     30. Hexcel Corporation
     31. Hoffmann LaRoche Inc.
     32. Honeywell International, Inc.
     33. ISP Chemicals LLC
     34. Johnson & Johnson
     35. Kalama Specialty Chemicals, Inc.
     36. LeeMilt’s Petroleum, Inc.
     37. Legacy Vulcan, LLC
     38. Mallinckrodt LLC

                                                8
Case 2:18-cv-11273-MCA-JAD Document 315 Filed 10/15/18 Page 9 of 12 PageID: 1348




     39. McKesson Corporation
     40. MI Holdings, Inc.
     41. Nappwood Land Corporation
     42. National-Standard LLC
     43. The Newark Group, Inc.
     44. Newell Brands Inc.
     45. Nokia Corporation of America
     46. Novartis Corporation
     47. Novelis Corporation (Alcan Corp.)
     48. Noveon Hilton Davis, Inc.
     49. The Okonite Company, Inc.
     50. Otis Elevator Company
     51. Pabst Brewing Company, LLC
     52. Pharmacia, LLC
     53. Pitt-Consol Chemical Company
     54. PPG Industries, Inc.
     55. Public Service Electric & Gas Company
     56. Purdue Pharma Technologies, Inc.
     57. Quala Systems, Inc.
     58. Quality Carriers, Inc.
     59. Revere Smelting and Refining Corporation
     60. Royce Associates, a Limited Partnership
     61. RTC Properties, Inc.
     62. Safety-Kleen Envirosystems Company
     63. Sequa Corporation
     64. The Sherwin-Williams Company
     65. Staley Holdings LLC
     66. Stanley Black & Decker, Inc.
     67. STWB Inc.
     68. Sun Chemical Corporation
     69. Sunoco (R&M), LLC
     70. Sunoco Partners Marketing & Terminals L.P.
     71. Tate & Lyle Ingredients Americas LLC
     72. Textron, Inc.
     73. Tiffany and Company
     74. United States Steel Corporation




                                              9
Case 2:18-cv-11273-MCA-JAD Document 315 Filed 10/15/18 Page 10 of 12 PageID: 1349




                                           ATTACHMENT B
                                Non-SPG Members Joining this Letter
     1. Alliance Chemical Inc.
     2. Borden & Remington Corp.
     3. Campbell Foundry Company
     4. Chargeurs, Inc.
     5. Chargeurs Wool (USA) Inc.
     6. Chemtrade Chemicals Corporation
     7. Curtiss-Wright Corporation
     8. Darling Ingredients Inc.
     9. Eden Wood Corporation
     10. Elan Chemical Co., Inc.
     11. Everett Smith Group, Ltd
     12. Flint Group
     13. Fort James LLC
     14. Hexion Inc.
     15. INX International Ink Co.
     16. Kearny Smelting & Refining Corp.
     17. Meltser-Tonnele Avenue LLC
     18. Palin Enterprises, LLC
     19. Pfister Urban Renewal Corporation
     20. PMC, Inc. (incorrectly pled as PMC Global, Inc.)
     21. Spectraserv, Inc.
     22. Teval Corp
     23. Wiggins Plastics, Inc.




                                               10
Case 2:18-cv-11273-MCA-JAD Document 315 Filed 10/15/18 Page 11 of 12 PageID: 1350




                                              ATTACHMENT C
                     Summary of Moving Defendants’ Dispositive Motion Positions
          Without support in fact or law, Occidental alleges CERCLA cost recovery (§ 107(a)) and
  contribution (§ 113(f)) premised on costs allegedly paid pursuant to three administrative
  settlements resolving liability with, and one unilateral administrative order issued by, the United
  States Environmental Protection Agency (“EPA”): (1) the 2008 Tierra Removal ASAOC, (2) the
  2011 CSO ASAOC, (3) the 2012 RM 10.9 Removal UAO, and (4) the 2016 ASAOC. Occidental
  brings its complaint in an improper attempt to recover environmental clean-up costs it has not and
  may never incur under the guise of claims not cognizable under CERCLA and binding case law.
  New Jersey courts have already held that Occidental is liable for the environmental contamination
  caused by its predecessor, Diamond Shamrock Chemicals Company, and that Diamond flagrantly,
  deliberately, and knowingly polluted the Passaic River for nearly three decades with the most toxic
  man-made substance: 2,3,7,8-tetrachlorodibenzodioxin (the “TCDD” form of dioxin). See
  Diamond Shamrock Chems. Co. v. Aetna Cas. & Sur. Co., 258 N.J. Super. 167 (App. Div. 1992).
         Occidental’s claims should be dismissed because:
                No CERCLA 107(a) Claim. Occidental has no cost recovery claim under
                 CERCLA 107(a) for its response costs because it alleged a claim for contribution
                 under CERCLA 113(f) and a plaintiff with a contribution claim may not also assert
                 a claim for cost recovery for those same costs.

                No Costs Incurred. Occidental fails to allege with sufficient specificity that it
                 incurred the costs it seeks to recover. Occidental fails to allege facts that show that
                 it—as opposed to its former, now-bankruptcy indemnitors Maxus or Tierra—has
                 incurred any of its alleged CERCLA response costs.

                No Standing. Occidental lacks standing to assert claims for costs incurred by
                 Maxus and Tierra because those claims belong to the bankruptcy debtors’ estates
                 and have not been assigned to Occidental.

                Bankruptcy Release. To the extent Occidental is seeking to recover costs incurred
                 by Maxus or Tierra, those response costs are barred against many Defendants
                 because Occidental released them as part of the Maxus/Tierra bankruptcy. Notably,
                 Occidental has released many of the defendants for its 2016 ASAOC claims that
                 Occidental focused on in its response to the SPG’s request for an adjournment of
                 the scheduling conference. See ECF No. 301.

                Statute of Limitations. Most of Occidental’s contribution claims fail because they
                 are untimely. Section 113(g)(3) provides a 3-year limitations period for all

                                                   11
Case 2:18-cv-11273-MCA-JAD Document 315 Filed 10/15/18 Page 12 of 12 PageID: 1351




                 contribution actions, and Occidental seeks recovery for administrative settlements
                 and orders issued in 2008, 2011, and 2012.

                Contribution Protection. Occidental cannot bring a contribution claim under the
                 2012 RM 10.9 Removal UAO because most Defendants have contribution
                 protection pursuant to the parallel RM 10.9 settlement agreement.
        The below chart summarizes why each of Occidental’s claims fail.


                                                          Agreement or Order
    Why Occidental’s Claims
             Fail                  2008 Tierra         2011 CSO          2012 RM       2016 ASAOC
                                   Removal             ASAOC             10.9 UAO
                                   ASAOC
   NO CERCLA 107(a) Claim                 X                   X               X               X

   No Costs Incurred                       X                  X               X               X

   No Standing                             X                  X               X               X
   Bankruptcy Release                      X                  X               X               X

   Statute of Limitations                  X                  X               X

   Contribution Protection                                                    X




                                                 12
